Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

NON-FINAL OFFICE ACTION
 	This Office Action addresses U.S. Patent Application No. 16/560,513, filed as a reissue of reissue U.S. Patent Application No. 13/846,566 (hereinafter, the '566 application), which issued as U.S. Patent No. RE 46,302 E ('302 patent), which is a reissue of U.S. Patent Application No. 11/585,988 (hereinafter, the '988 application), entitled “APPARATUS AND METHOD FOR INTERFACING BETWEEN A/V SYSTEM AND PORTABLE DEVICE”, which issued as U.S. Patent No. 8,090,884, (hereinafter, the '884 patent).  
Claims 1-15 and 17-49 are pending.  Claims 1-15, 17 and 18 were issued in the '884 patent.  Claims 19-39 were added and issued in the '302 patent.  Claims 40-49 are newly presented with this reissue application. 



PRIOR OR CONCURRENT PROCEEDINGS
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

APPLICATION DATA SHEET
The Application Data Sheet is objected to because on page 4, in the Domestic Priority Information section, the patent number RE46302 is listed in the space that is meant for the application number (in this case, 13/846,566).  

DRAWING OBJECTIONS
 The objections to the drawings 1-13 and 15-36 are withdrawn due the amendment filed April 20, 2021, which included the addition of “[Amended]” to each amended drawing figure 1-36.
	However, the objection to language used in Figure 14 is maintained. 


Figure 14 of the drawings is not in accordance with 37 CFR 1.81 (pre‑AIA ), which requires that applicant furnish a drawing of his or her invention where necessary for the understanding of the subject matter sought to be patented. Element 1408 refers to “using method”, without disclosing what the method is. Elements 1410, 1416 and 1420 refer to the “present invention”, without disclosing what the invention is.  
Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 
Each amended drawing should be labeled “Amended”.  
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 
If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 	Note 37 CFR 1.173 for reissue drawing amendments.  Note also MPEP 1413.

CLAIM SUPPORT
 		The previous requirement for claim support In accordance with 37 CFR 1.173(c), the reissue applicant must provide an explanation of the support in the disclosure of the 
The remarks attached to the amendment of September 4, 2019 include a table of citations in support of the new claims.  
However, some of these citations are quite general (e.g., “FIG 8”), and all of the citations are matched with claim numbers only.  The table does not show where each new limitation of each new claim may be found in the disclosure.  
An explanation of support for each of limitations of the amended claims is required in response to this Office action.  
 		Note also MPEP 1411.02.  Note also MPEP 1453(V)(D), which shows examples of support wherein a separate citation is provided for each limitation of the claim.

CLAIM OBJECTIONS
The previous objections to the claims are withdrawn due to the amendment filed April 20, 2021.

OBJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
On April 20, 2021, applicant filed a corrected reissue declaration.  
The statement of error in the new declaration is as follows:
“This is a NARROWING reissue application. The reissue patent does not include claims of adequately varying scope to provide complete protection of the invention. For example, claim 19 of the reissue patent recites a ‘first controller’ which may raise issues to indefiniteness and means-plus-function terminology.”

The reissue oath/declaration is objected to as defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:

This application is a broadening reissue application.  However, the statement of error in the declaration only mentions narrowing.  
For example, new claim 40 lacks the A/V system “capable of controlling an external device” as required of claim 1 of U.S. Patent No. 8,090,884 or lacks “a first controller configured to support an interface”, as required of claim 19, etc.  
A reissue claim is a broadened claim if it is broader than a claim in the corresponding patent, in any one respect.  A claim containing both broadened and narrowed limitations is therefore a broadened claim.  
 (2)	The declaration has not been signed by each of the joint inventors, which is required for broadening reissue applications.  Note 37 CFR 1.175(b) and MPEP 1414.01: “The inventor, or each individual who is a joint inventor of a claimed invention, in a reissue application must execute an oath or declaration for the reissue application”.
(3)	Further, it is not clear who signed the declaration.  The declaration does not specify the relationship of the person to the inventor.  Note 37 CFR 1.64.

REJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:

 	
Defective Reissue Declaration
 	Claims 1-15 and 17-49 are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251.  The declaration is defective for all of the reasons set forth above with regard to the objections to the declaration.  See 37 CFR 1.175. 

Not Signed by Joint Inventors
Claims 40-49 are rejected under 35 U.S.C. 251 as being improperly broadened in a reissue application made and sworn to by the assignee.  The application for reissue may be made and sworn to by the assignee of the entire interest only if the application does not seek to enlarge the scope of the claims of the original patent or, for reissue applications filed on or after September 16, 2012, the application for the original patent was filed by the assignee of the entire interest under 37 CFR 1.46.  
A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.  

Broadened After Two Years
Claims 40-49 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period.  For example, new claim 40 lacks .  
A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.

	Impermissible Recapture
	Claims 19-49 lack subject matter surrendered during the prosecution of the '988 application.  
	Broadly speaking, the overarching invention (including any apparatus, systems or methods) is directed to (1) a digital data recording and/or reproducing device which is an external/portable device that receives control information and provides multimedia content via (2) an interface device to (3) an A/V system that sends the control information and plays the provided multimedia content.  
 	The '988 application included independent claims 14 (directed to the A/V system) and independent claims 39, 47 and 56 (directed to the interface apparatus and methods). These claims were issued as claims 1, 9, 15 and 16, respectively in the '884 patent.
	The '988 application also included non-elected claims to the digital data recording and/or reproducing device (such as independent claim 1) which were withdrawn and canceled prior to issuance of the '884 patent.  
elected claim 49 of the parent application (U.S. Application No. 11/585,988)” and “Independent claim 30 is a method claim that generally corresponds to claim 19” (reply brief filed March 9, 2019).
	Newly presented independent claim 40 is directed to digital data apparatus that generally corresponds to claim 19 and to method claim 30.
	Thus, the prosecution history has established that claims 19-39 added during the prosecution of the '566 reissue application and new claims 40-49 added in the present reissue application are all related and part of the same elected species.
	Consequently, any subject matter related to or interacting with a digital data recording and/or reproducing device (i.e., the external/portable device) that was surrendered during the prosecution of the '988 application must also be present in claims 19-49 in this reissue application.
 	Independent claims 19, 30 and 40 lack the following language which was added to claim 14 (issued as claim 1 in the '884 patent) to overcome rejections based on the prior art during the prosecution of the '988 application:
“multimedia” (multiple occurrences, amendment of August 12, 2009)
“capable of controlling an external device as a source of audio and/or  video output of the A/V system”  (amendment of December 1, 2010)

“transmits/receives control information to/from the external device” (amendment of December 1, 2010)

“an analog audio and/or video signal” (amendment of December 1, 2010)


wherein the control information transmitted to the external device includes information on a multimedia file as requested from the A/V system and an operation command for controlling an operation on the requested multimedia file;
wherein the control information transmitted from the external device includes information on an operational state associated with the operation; and
wherein the external device decodes the requested multimedia file in accordance with the operation command to generate the decoded digital multimedia data.” (amendment of December 1, 2010)

“digital” (multiple occurrences before “multimedia”, amendment of August July 5, 2011)

	Each of the limitations cited above were surrendered during the prosecution of the '988 application.  For example, on September 1, 2010, a non-final Office action was mailed in the '988 application, wherein claim 14 (among others) was rejected based on prior art.  In response, an amendment was filed December 1, 2010, wherein the following language was added to claim 14:
“capable of controlling an external device as a source of audio and/or  video output of the A/V system”  

“transmits/receives control information to/from the external device” 

“an analog audio and/or video signal” 

“such that the received decoded multimedia data is converted into the analog signal as audio and/or video output of the AV system;
wherein the control information transmitted to the external device includes information on a multimedia file as requested from the A/V system and an operation command for controlling an operation on the requested multimedia file;
wherein the control information transmitted from the external device includes information on an operational state associated with the operation; and
wherein the external device decodes the requested multimedia file in accordance with the operation command to generate the decoded digital multimedia data.” 


The three step test for recapture:
Step 1 - Is There Broadening?
Are the reissue claims are broader than the original patent claims in at least some respects?  Yes, for example, 19, 30 and 40 lack the above-cited language which is required of claim 1 of the '884 patent.
It is noted that present claims 19-49 are not broadened (in fact, claims 19-39 are the same) in view of claims 19-39 of the '302 patent.  However, both sets of claims 19-39 and 40-49 are broadened in view of claim 1 of the '884 patent.
Step 2 - Does Any Broadening Aspect of the Reissued Claim Relate to Surrendered Subject Matter?
Substep 1 – Did applicant surrender any subject matter in the prosecution of the original application that became the patent to be reissued?  Yes, the surrendered subject matter is noted above.
Substep 2 - Does the broadening in the reissue claims result from eliminating limitations surrendered in the original prosecution?  Yes, independent claims 19, 30 and 40 omit limitations that the prosecution record shows as added to claim 1 to overcome rejections based on prior art during the original prosecution.
Step 3 - Are the Reissue Claims Materially Narrowed in Other Respects, and Hence Avoid the Recapture Rule?

Thus, claims 19-39 and 40-49 are rejected under 35 U.S.C. §251 because they lack the subject matter added to obtain patentability during prosecution of the original patent, U.S. Patent No. 8,090,884.
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject 

DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-49 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-37 of copending Application No. 15/398,289 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons described below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Note the following side-by-side comparison of the claims:
U.S. Application No. 16/560,513
U.S. Application No. 15/398,289
1. An audio/video (A/V) system capable of controlling an external device as a source of audio and/or video output of the A/V system, said A/V system comprising:

an interface unit that transmits/receives control information to/from the external device and receives decoded digital multimedia data from the external device;



a control unit that controls the interface unit and the D/A conversion unit such that the received decoded digital multimedia data is converted into the analog signal as audio and/or video output of the A/V system;

wherein the control information transmitted to the external device includes information on a multimedia file as requested from the A/V system and an operation command for controlling an operation on the requested multimedia file;

wherein the control information transmitted from the external device includes information on an operational state associated with the operation; and

wherein the external device decodes the requested multimedia file in accordance with the operation command to generate the decoded digital multimedia data.

[Regarding interface apparatus claim 9 and interface method claim 16, these apply in a manner similar to the A/V apparatus claim 1 above; since claim 33 of U.S. Application No. 15/398,289 is also directed to the specifics of the interface circuitry and the control signals therefrom.]

video output);

interface circuitry (interface unit) to establish a communication connection (transmits/receives) with a portable communication device external (external device) to the apparatus; and at least one processor adapted to:

digital multimedia data) stored in the portable communication device, receive a user input (operation command) with respect to the indication, transmit, via the interface circuitry, a control signal (control information) corresponding to the user input to the portable communication device,

receive, via the interface circuitry, decoded data (receives decoded digital multimedia data) corresponding to at least one portion of the at least one multimedia content and control data corresponding to an operational state with respect to the at least one portion of the at least one multimedia content (the control information transmitted from the external device includes information on an operational state),

reproduce the at least one portion of the at least one multimedia content using the decoded data transmitted from the portable communication device (decodes the requested multimedia file in accordance with the operation command to generate the decoded digital multimedia data), and

display, via the display, the control data in relation with the reproducing of the at least one portion of the at least one multimedia content (audio and/or video output of the A/V system).


a storage unit to store digital data encoded in a predetermined format; 

a decoder unit configured to decode the digital data stored in the storage unit; 

a first controller configured to support an interface to communicate with an audio system having a second controller;

a digital/analog conversion unit configured to convert the decoded digital data into analog data;

an output unit configured to output the analog data; 

a control unit configured to:

receive control information from the audio system through the first controller, cause the decoder to decode the stored digital data corresponding to the received control information,

transfer the decoded digital data corresponding to the received control information to the audio system, and

switch into one of a transmission state transmitting the decoded digital data to the audio system through the first controller and an output state converting the decoded data into the analog data by the digital/analog conversion unit and outputting the converted analog data by the output unit.

20. The apparatus of claim 19, wherein the control unit controls the decoder unit to decode the digital data in predetermined units according to a control signal from the audio system, and 

the first controller comprises a first bulk interface sequentially transmitting the data decoded in predetermined units.

21. The apparatus of claim 20, wherein the first controller further comprises a second bulk interface transmitting/receiving the control signal and control information comprising information on the digital data to/from the audio system.

[Regarding method claim 30, this applies in a manner similar to apparatus claim 19 above]



memory (storage unit) to store a plurality of multimedia contents (digital data);

first and second bulk interfaces) to establish a communication connection with an external device (A/V system); and

at least one processor (control unit) adapted to:

receive, via the interface circuitry, a control signal (receive control information) corresponding to an input with respect to an indication indicative of at least one multimedia content (digital data corresponding to) of the plurality of multimedia contents from the external device.

determine an operational state with respect to at least one portion of the at least one multimedia content based at least in part on the control signal (in predetermined units according to a control signal from the audio system), and 

transmit, via the interface circuitry, first output data corresponding to the at least one portion of the at least one multimedia content (transfer the decoded digital data corresponding to the received control information to the audio system / sequentially transmitting the data decoded in predetermined units ) and second output data corresponding to the operational state to the external device such that the at least one portion of the at least one multimedia content can be reproduced via the external device using the first output data transmitted from the portable communication device (transmitting/receiving the control signal and control information comprising information on the digital data to/from the audio system), and that the second output data can be displayed via the external device in relation with outputting the converted analog data by the output unit).

[Alternatively, Claim 27 applies here]


a storage unit to store digital data encoded in a predetermined format; 

a decoder unit configured to decode the digital data stored in the storage unit; 

a first universal serial bus (USB) port interface configured to communicate with an audio/visual (A/V) system having a second USB port interface;

a digital/analog conversion unit configured to convert the decoded digital data into analog data;

an output unit configured to output the analog data; a control unit configured to:

receive control information from the A/V system through the first universal serial bus (USB) port,

cause the decoder to decode at least one portion of at least one multimedia content included in the digital data and corresponding to the received control information,

transmit, to the A/V system, first output data corresponding to the at least one 

switch into one of a transmission state transmitting the first output data and the second output data to the A/V system through the first USB port interface and an output state converting the at least one portion of the at least one multimedia content decoded by the decoder into the analog data by the digital/analog conversion unit and outputting the converted analog data by the output unit.


a display (displayed via the A/V system);

interface circuitry (interface) to establish a communication connection (configured to communicate with) with a portable communication device external (audio/visual (A/V) system) to the apparatus; and 

at least one processor (output unit) adapted to:

present via the display, an indication indicative of at least one multimedia content stored in the portable communication device (displayed via the A/V system), 

receive a user input (receive control information from the A/V system) with respect to the indication, transmit, via the interface circuitry, a control signal (control information) corresponding to the user input to the portable communication device,

receive, via the interface circuitry, decoded data (decode at least one portion of at least one multimedia content … first output data corresponding to the at least one portion of the at least one multimedia content) corresponding to at least one portion of the at least one multimedia content and control data corresponding to an operational state with respect to the at least one portion of the at least one multimedia content (second output data including reproduction status information),

reproduce the at least one portion of the at least one multimedia content using the decoded data transmitted from the portable communication device (decode at least one portion of at least one multimedia content … such that the first output data is reproduced via the A/V system), and

display, via the display, the control data in relation with the reproducing of the at least one portion of the at least one multimedia content (data is displayed via the A/V system).



The inventions of both U.S. Application No. 16/560,513 and U.S. Application No. 15/398,289 comprise four integrated parts: An A/V system, a digital data reproduction apparatus, a portable device and an interface in between them.  Figure 22 shows this most clearly.  Each independent claim in both of these applications is directed to one of these parts, but manages to reference at least one of the other three parts.
The independent claims 1, 9, 16, 30 and 40 of U.S. Application No. 16/560,513 are each describing this same invention, but from the different perspectives of any given one of the integrated parts.  Likewise, the dependent claims are taught similarly as they include many of the overlapping features of these claims.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Three Prong Analysis
To invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a claimed phrase must meet the three prong analysis as set forth in MPEP § 2181, subsection I.
	(A)	Regarding Prong (A), the MPEP states:
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function....

	The claim limitations listed below do not use the language "means" or "step".  However, each of these is found to be a generic placeholder. 
A/V system 
external device 
interface unit 
D/A conversion unit 
control unit 
operation command 
portable multimedia device 
USB host controller 
control signal
first bulk interface
second bulk interface
isochronous interface 
bulk interface 
digital stream
interface apparatus
first connection unit 
second connection unit 
interface processing unit 
protocol 
operational state
USB connection unit
first serial connection unit
serial controller 
microcontroller 
bypass unit
second serial connection unit
input unit
device to be used 
portable device 
conversion unit
third connection unit
path 
storage unit 
decoder unit 
first controller 
audio system
second controller
output unit 
USB device controller
USB host controller
digital data recording and/or reproducing apparatus 
digital data apparatus
USB port interface 
communication connection

Thus, these limitations meet Prong (A) of the analysis.
(B)	Regarding Prong (B), the MPEP states:

the term "means" or "step" or the generic placeholder is modified by
functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"...

The claim limitations listed below are each modified by functional language, as shown.  
A/V system (“capable of”)
external device (not modified by functional language)
interface unit (“that”)
D/A conversion unit (“that” and “for” and “configured to”)
control unit (“that” and “configured to”)
operation command (“for”)
portable multimedia device (“for”)
USB host controller (“for”)
control signal (not modified by functional language)
first bulk interface (not modified by functional language)
second bulk interface (not modified by functional language)
isochronous interface (“for”)
bulk interface (“for”)
digital stream (not modified by functional language)
interface apparatus (not modified by functional language)
first connection unit (“for”)
second connection unit (“for”)
interface processing unit (“that”)
protocol (“for”)
operational state (not modified by functional language)
USB connection unit (not modified by functional language)
first serial connection unit (not modified by functional language)
serial controller (“for”)
microcontroller (“for”)
bypass unit (not modified by functional language)
second serial connection unit (not modified by functional language)
input unit (not modified by functional language)
device to be used (not modified by functional language)
portable device (“for”)
conversion unit (not modified by functional language)
third connection unit (not modified by functional language)
path (“for”)
storage unit (“to store”)
decoder unit (“configured to”)
first controller (“configured to”)
audio system (not modified by functional language)
second controller (not modified by functional language)
output unit (“configured to”)
USB device controller (not modified by functional language)
USB host controller (not modified by functional language)
digital data recording and/or reproducing apparatus (“for”)
digital data apparatus (not modified by functional language)
USB port interface (“configured to”)
communication connection (not modified by functional language)

 	The limitations which have been marked “not modified by functional language” do not meet Prong (B) and will not be further considered in this analysis.  Each of the other limitations meet Prong (B) of the analysis and must be considered in the following step.
(C)	Regarding Prong (C), the MPEP states:

the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

With regard to where the limitations may be found in the disclosure:
A/V system (note, e.g., A/V system 2250)
interface unit (note interface apparatus 1910, or the interfaces within the portable device and/or within the A/V system)
D/A conversion unit (note, e.g., “the conversion unit 1940 is connected to the front end of the first serial connection unit 1930 and converts pin inputs of the car A/V system to fit the pin arrangement of the first serial connection unit”)
control unit (as one example states, “the control unit may control the decoder unit to decode the digital data in predetermined units according to a control signal from the external device”)
operation command (“operation commands include `reproduction`, `pause`, and `next song`, among others”)
portable multimedia device (note, “portable multimedia devices, such as MP3 players”)
USB host controller (“A/V system 510 has an embedded USB host controller 810 that supports a USB control interface … the A/V system 510 receives streaming data through the USB host controller 810 and loads the data in a RAM”)
isochronous interface (“for”)
bulk interface (note “the first bulk interface 1051 and 1052 of the streaming terminals 1004 and 1010 and the second bulk interface 1052 and 1054 of the interface terminals 1006 and 1012 may be implemented as one interface. That is, only one bulk input endpoint and one bulk output endpoint can be set. Transmission and reception of both control information and streaming data can be performed through these endpoints”)
first connection unit (“the first connection unit connects the portable device”)
second connection unit (“the second  connection unit connects the A/V system”
interface processing unit (note “the interface processing unit 1910 is a module processing a link between the car A/V system and the portable device and processes conversion of data”)
protocol (taught as a predetermined protocol, which may vary from one system to another “M-BUS of Alpine, IP-BUS of Pioneer, C-BUS of Clarion, and ACP BUS of Ford, employ different connection protocols”)
serial controller (note “serial controller 2206 controls data communication with the car A/V system 2250”)
microcontroller (“A microcontroller 953 (hereinafter referred to as an `MCU`) that is in charge of controlling the apparatus”)
portable device (note, “portable multimedia devices, such as MP3 players”)
path (this language appears to refer to paths such as shown for Figures 26, 27, 29, 31, etc. – “a path of a digital stream” or “a moving path of streaming data”)
non-transitory computer readable medium (the disclosure provices “Examples of the computer readable recording medium include read-only memory (ROM), random-access memory (RAM), CD-ROMs, magnetic tapes, floppy disks, optical data storage devices, and carrier waves”; However, the language “non-transitory” rules out “carrier waves”)
storage unit (note, e.g., “storage unit 1204 is a storage device, such as a flash memory, and stores a multimedia file encoded in a predetermined format”)
decoder unit (note, e.g., “decoder unit 1208, generates raw data, such as PCM and BMP data, and then, loads the data in the RAM”)
first controller (there are several types of controllers in the disclosure)
output unit (note voice output unit 909 and video output unit 907)
digital data recording and/or reproducing apparatus (note Figure 6)
USB port interface (adequate structure not found – but see explanation below)

With regard to the claimed “USB port interface”, the disclosure does not mention USB ports or “port” at all.  There was, an “output endpoint” mentioned, but there was not a clear description of what this feature means.  Nevertheless, while such a feature was not explicitly discussed in the disclosure, the context of the USB protocol in disclosure makes it seem obvious that the a USB port would be reasonably conveyed to one of skill in the relevant art.   


CLAIM REJECTIONS - 35 USC § 112, 2nd PARAGRAPH
 	The previous rejections under 35 USC § 112, 2nd paragraph are withdrawn due to the amendment to claim 33 filed April 20, 2021.	

PRIOR ART
The prior art of record that appears most relevant to the present claims was previously cited during the prosecution of the '884 patent.  These include: 
Crutchfield, U.S. Patent Application No. 2003/0088325
Ellenbogen, U.S. Patent Application No. 2006/0134959
Shultz et al. U.S. Patent No. 7,424,588
Pilgrim et al. U.S. Patent Application No. 2006/0004788
None of these references appear to teach or suggest, either alone or in combination, each and all of the features of claims 1-15 and 17-49. In particular, the prior art does not teach or suggest the claimed system to control information and signal conversion of digital to analog between an Audio/Video (A/V) and portable device. Regarding the control and signaling of the A/V system to control decoded digital multimedia data stored in the portable device, the prior art systems were not known to convert digital data to analog data for control, and therefore these A/V systems would not have had the ability to control the portable device in the manner of the invention.

RESPONSE TO ARGUMENTS
	The amendment and associated remarks filed April 20, 2021 have been carefully considered by the examiner.  These arguments are addressed below:
	(1)	Claim Support – The requirement for claim support is maintained.  
On page 14 of the remarks associated with the amendment, applicant states:
	“Support for the claim amendments may be found in the attached support table.”
	However, no such table appears to have been submitted with the April 20, 2021 amendment.  
Also on page 14, applicant states: 
“As an explanation of support is not required for claims that have not been changed, the table does not include claims that have not been amended. Moreover, as support is only required for claims that are being amended in this submission, only those claims amended in this submission are included.”

This argument is incorrect.  While applicant has indeed provided proper support for the most recent claim changes, the requirement for support of the underlying claims was never met.  This requirement remains outstanding.
In other words, since claims 40-49 were first presented on September 4, 2019, applicant has not provided a proper explanation of support for each limitation of these claims.  Applicant has only provided support for changes made by later amendments to claims 40-49, but never to the limitations of the underlying claims 40-49 as first presented. 
In the final Office action, applicant was directed to MPEP 1453(V)(D), which shows examples of support wherein a separate citation is provided for each limitation of the claim.

“The applicant notes that the example presented in MPEP § 1453(V)(D) with respect to the amendment of a new claim only identifies the support for the features that were changed in the amendment of the new claim”.

This is correct.  However, applicant is reminded that claims 40-49 as filed on September 4, 2019 were entirely new with respect to the claims of the patent.  This is why claims 40-49 must be presented as underlined in their entirety and also why applicant must provide an explanation of support for every limitation of claims 40-49.
	(2)	Application Data Sheet – The objection to the ADS is maintained until a corrected ADS is filed.
	On pages 14-15 of the remarks associated with the amendment, applicant states:
	“the applicant is not able to file a corrected ADS via the Electronic Filing System (EFS) because the application data sheet information included in the USPTO’s electronic records is correct and does not require changing.”

	This argument is not persuasive.  Should the application be placed in condition for allowance and the case passed to issue, a file record that includes an Application Data Sheet with data that does not match the USPTO records will trigger an error prior to publication.
(3)	Drawing Objections – The objections to the drawings 1-13 and 15-36 has been withdrawn due the addition of “[Amended]” to each amended drawing figure 1-36.
	However, the objection to language used in Figure 14 is maintained.  For example, the language “a device unique to the present invention” without explanation is the language of trade secrets and is not consistent with the duty to disclose how to make and use an invention.
	On page 16 of the remarks associated with the amendment, applicant states:


However, the cryptic nature of the language “AS DEVICE UNIQUE TO PRESENT INVENTION”, does more to confuse than it does to facilitate.
Previously, the examiner suggested the use of language such as “IN A PREDETERMINED FORMAT” to replace language “AS DEVICE UNIQUE TO PRESENT INVENTION”, and the examiner cited clear support for this language in column 13 of the specification.
On page 16 of the remarks, applicant effectively ignored this citation, stating:
“These amendments could thus raise additional issues related to new matter as well as to whether the scope of the invention has changed as a result of the amendment. The applicant therefore submits that amending FIG. 14 would create more problems than it would solve. Moreover, amending the figure as the Examiner suggests in the Advisory Action would create an inconsistency between the terminology used in the specification and the terminology used in the figure.”

In direct contrast to applicant’s arguments, the discussion of Figure 14, column 13, lines 22-23, of the specification states, “in a predetermined format according to the present invention.”
To restate: 	(i) in a predetermined format (clear)
(ii) according to the present invention (unclear).
	(4)	Claim Objections – The objections have been withdrawn due to the amendment filed April 20, 2021.
	(5)	Objections Based on Defective Declaration – The objections to the declaration are maintained.  
	On page 16 of the remarks associated with the amendment, applicant states:


	However, no reasons are given in this section.  The discussion of broadening is in the next section titled “Rejections of Claims 1-49 Under 35 U.S.C. § 251” on page 17 of the remarks.  However that section is only directed to impermissible broadening (i.e. recapture of surrendered subject matter).   Applicant has provided no argument or counter to the explicit citation of the broadening of claim 40 versus claim 19 noted in previous Office actions.
	(6)	Rejections Based on Defective Declaration – The rejections based on a defective declaration are be maintained.  The rejections based on impermissible recapture are maintained.  
	On page 17 of the remarks associated with the amendment, applicant states:
	“The Examiner does not assert that the claims of the instant application are broader than those of the reissue patent”.  

	Applicant has made this argument in previous responses and this argument continues to be unpersuasive.  The previous Office actions explicitly demonstrated the broadening of claim 40 versus claim 19.  This has been explained in every Office action objecting to and/or rejecting the reissue declarations.
	As noted above, claims 19 was added and issued in the '302 patent.

	Further, in the arguments directed to “impermissible broadening”, applicant appears to have conflated two separate rejections:  (a) the broadening of claim 40 versus claim 19 that necessitated a rejection based on a defective oath that does not 
	Neither of these rejections have been overcome by the arguments presented in the remarks filed April 21, 2020.
	On page 17 of the remarks associated with the amendment, applicant states:
	“it is not enough for the Examiner to identify features of just one claim of the original patent; rather, the analysis must be made with respect to all of the claims of the original patent. For example, even if claim 19 is broader in scope than claim 1 of the original patent, claim 19 would not be a broadening claim if the scope of claim 19 is narrower than the scope of claims 9 or 15…The Examiner has presented no showing regarding the scope of the claims.”

	However, the following is noted:
	 The claim 19 to claim 1 comparison was cited as an example.  Since both claims 9 and 15 are directed to an interface, claim 1 is a better choice for an example requiring a comparison.  Nevertheless, applicant is correct in that the determination of surrendered subject matter applies to all claims of the original patent. 
	However, applicant is not correct in attempting to shift the burden of proof to the examiner.  In making the rejections, the examiner has properly identified limitations that are missing from the newer claims that were included in the original patent claims.  The onus is therefore on applicant to show that each and every one of these limitations is also missing from any given claim of the patent.  This is unlikely, however, since there is no claim in the patent that is lacks all of the limitations (or their method equivalents) listed as surrendered subject matter in the rejection.
	(7)	Double Patenting – The rejections based on double patenting are maintained.  
On page 17 of the remarks associated with the amendment, applicant states:

The fact that the Office has not yet issued a Notice of Abandonment does not mean that the ‘289 patent is still pending. 35 U.S.C. § 133 states that “Upon failure of the applicant to prosecute the application within six months after any action therein, of which notice has been given or mailed to the applicant, or within such shorter time, not less than thirty days, as fixed by the Director in such action, the application shall be regarded as abandoned by the parties thereto.” The law does not condition the abandonment of the application on the mailing of a Notice of Abandonment.”

Applicant argues that these rejections would be moot, since the co-pending application is abandoned because no response to the most recent Office action has been received.  However, as of the writing of this Office action, there has been no notice of abandonment sent or received for 15/398,289 and the claims of that application are still pending.
As an example, the applicants in the 15/398,289 application may be filing or have filed a Petition to Revive.  In other words, there may be other factors in the 15/398,289 that the examiner in the present application is not privy to.  Thus, until there is a Notice of Abandonment mailed, or the filing of an Express Abandonment received and entered into the 15/398,289 application, the double patenting rejection stands.
	(8)	35 USC § 112, 2nd PARAGRAPH – The rejections based on 35 USC § 112, 2nd paragraph, are withdrawn due to the amendment filed April 20, 2021.

Note:	As a final note, the examiner wishes to emphasize the significance of broadening after two years.  None of the other outstanding issues in this application will matter very much if the broadening after two years is not resolved.

A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.
The simplest remedy may be to amend claims 40-49 to include the missing subject matter.  



CONCLUSION
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to B. James Peikari whose telephone number is (571)272-4185.  The examiner can normally be reached on M-F 8:30am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski, SPE Art Unit 3992, can be reached at (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. James Peikari/
Primary Examiner
Art Unit 3992
Conferees: 
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992